department of the treasury internal_revenue_service washington d c date cc dom fs corp t-n-4117-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for james e gray senior attorney cc ser ncs gbo from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p sec_1 x sec_2 sec_3 sec_4 date date date date month month year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel a b c d e f g h i issue s whether sec_1 properly calculated its basis in the sec_2 stock it received from sec_2 in exchange for the sec_4 note the sec_3 stock and the assumption by sec_2 of the contingent liabilities for purposes of determining the amount of its loss on the subsequent sale of its sec_2 stock to an unrelated party more specifically whether the service can apply sec_357 to reduce sec_1's basis in the sec_2 stock it received in the initial exchange conclusion we do not recommend that the service argue that sec_357 applies to the exchange because even if it does such section would not have any effect on sec_1's basis in its sec_2 stock however for the reasons noted below we recommend that the service argue that the transfer followed by sec_1's sale of its sec_2 stock did not meet the business_purpose requirement of sec_351 in that case sec_1 would realize a loss on the sale of its property to sec_2 which would not be taken into account until either the property or sec_2 left the group sec_1's sale of its sec_2 stock did not cause sec_2 to leave the group moreover the property also stayed within the group as a result of the sale sec_1 would take a basis in the sec_2 stock it received in the exchange equal to the value of such stock we do not know what value sec_1 might assign to such stock because sec_1 and sec_2 are affiliated any value assigned to the sec_2 stock by the parties can not be presumed to reflect the fair_market_value of that stock however several months after this exchange sec_1 sold the sec_2 stock for dollar_figurei if there was no substantial change in the circumstances of sec_2 during this period then the service has a reasonable argument that dollar_figurei also represents the fair_market_value of the sec_2 stock at the time it was issued to sec_1 in the exchange in that case when sec_1 sold its sec_2 stock sec_1 would not recognize any gain_or_loss facts p is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return p owns all of the stock of sec_1 as of date there were tort claims against sec_1 sec_1's estimated exposure was dollar_figurea before considering insurance coverage and dollar_figureb million after taking into account insurance coverage through year all paid-out claims were paid from insurance x had been a wholly owned subsidiary of p for more than a years but had been dormant for a number of years prior to date on date x changed its name to sec_2 on date sec_2 amended its charter increasing its authorized capital stock to b shares of common_stock and c shares of voting preferred_stock according to the taxpayer this charter amendment was done to facilitate the operation of sec_2 as a litigation management company with equity participation by third-party investors including independent lawyers who defend sec_1 and sec_3 in tort liability actions on date p contributed to sec_2 dollar_figurec in cash in exchange for d shares of sec_2 common_stock p already owned e shares of sec_2 common_stock bringing its total to f shares and dollar_figured in cash in exchange for g shares of voting preferred_stock also on date sec_1 contributed to sec_2 a a note in the amount of dollar_figuree due to sec_1 from a related corporation sec_4 b all of the outstanding shares of sec_3 valued at dollar_figuref and c the beneficial rights to all future insurance recoveries with respect to sec_1’s tort obligations and certain other assets relating to the defense of sec_1’s tort obligations which were valued at h in exchange for the assets contributed to sec_2 pursuant to steps a - c sec_1 received f shares of sec_2 common_stock and sec_2’s assumption of sec_1’s liability for the defense and payment of sec_1’s tort obligations including sec_3’s tort obligations in month of year sec_1 sold i shares of its sec_2 stock to one unrelated party and the remaining i shares to another unrelated party after these sales sec_2 continued to be a member of the p group because of p’s ownership of sec_2's voting preferred_stock in the case of each sale the consideration was dollar_figureg sec_1 reported a total capital_loss of dollar_figureh determined as follows sec_1 received consideration for the sec_2 stock in the amount of dollar_figurei and its basis in the sec_2 stock was dollar_figurej its exchanged_basis determined under sec_358 by reference to the dollar_figuree basis in the note and the dollar_figurek basis in the sec_3 stock in month of year p sold all of the stock of three subsidiaries to an unrelated party and recognized capital_gain of approximately dollar_figurel this gain was fully offset by p’s capital_loss upon the subsequent sale by sec_1 of some of its sec_2 stock in fact you believe that the transfer of assets by p and sec_1 to sec_2 followed by sec_1’s sale of its sec_2 stock appear to have been structured to generate a substantial tax_benefit to the taxpayer with no apparent bona_fide business_purpose you have asked whether sec_1 properly ignored the contingent tort liabilities in computing its basis in its sec_2 stock in considering this issue you note that revrul_95_74 1995_2_cb_36 concludes that certain contingent liabilities assumed by a transferee in an sec_351 exchange are not liabilities for purposes of sec_357 and sec_358 you also note that the holding of revrul_95_74 is limited to transactions that do not have a tax_avoidance motive within the meaning of sec_357 as noted above you believe that the p group undertook the transfer of assets followed by the sale for tax_avoidance motives thus you have also asked whether under these circumstances revrul_95_74 applies to the facts of this case law and analysis sec_351 law and other authorities sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by a person solely in exchange for stock in such corporation and immediately_after_the_exchange such person is in control of the corporation sec_351 provides that if sec_351 would apply to an exchange but for the fact that there is received in addition to the stock permitted to be received under sec_351 other_property or money then gain if any to such recipient shall be recognized but not in excess of the amount of money received plus the fair_market_value of such other_property received and no loss to such recipient shall be recognized sec_357 provides that except as provided in sec_357 if the taxpayer receives property which would be permitted to be received under sec_351 without the recognition of gain if it were the sole consideration and as part of the consideration another party to the exchange assumes a liability of the taxpayer then such assumption shall not be treated as money or other_property and shall not prevent the exchange from being within the provisions of sec_351 sec_357 provides that if taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption was made it appears that the principal purpose of the taxpayer with respect to the assumption described in sec_357 was a purpose to avoid federal_income_tax on the exchange or if not such a purpose was not a bona_fide business_purpose then such assumption shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange sec_357 provides that in the case of an exchange a to which sec_351 applies or b to which sec_361 applies by reason of a plan_of_reorganization within the meaning of sec_368 if the sum of the amount of the liabilities assumed plus the amount of the liabilities to which the property is subject exceeds the total of the adjusted_basis of the property transferred pursuant to such exchange then such excess shall be considered as a gain from the sale_or_exchange of a capital_asset or of property which is not a capital_asset as the case may be sec_357 provides that sec_357 shall not apply to any exchange a to which sec_357 applies or b which is pursuant to a plan_of_reorganization within the meaning of sec_368 where no former shareholder of the transferor_corporation receives any consideration for his stock sec_357 provides that if a taxpayer transfers in an exchange to which sec_351 applies a liability the payment of which either i would give rise to a deduction or ii would be described in sec_736 then for purposes of sec_357 the amount of such liability shall be excluded in determining the amount of liabilities assumed or to which the property transferred is subject sec_357 provides that sec_357 shall not apply to any liability to the extent that the incurrence of the liability resulted in the creation of or increase in the basis of any property sec_358 provides that in the case of an exchange to which sec_351 sec_354 sec_355 sec_356 or sec_361 applies the basis_of_property permitted to be received under such section without the recognition of gain_or_loss ie the stock of the transferee corporation shall be the same as that of the property exchanged decreased by the amount of money received by the taxpayer and increased by the amount of gain to the taxpayer which was recognized on such exchange sec_358 provides that where as part of the consideration to the taxpayer another party to the exchange assumed a liability of the taxpayer or acquired from the taxpayer property subject_to a liability such assumption or acquisition in the amount of the liability shall for purposes of sec_358 be treated as money received by the taxpayer on the exchange sec_358 provides that sec_358 shall not apply to the amount of any liability excluded under sec_357 sec_368 provided that for purposes of sec_351 the term control means the ownership of stock possessing at least of the total combined voting power of all classes of stock entitled to vote and at least of the total number of shares of all other classes of stock of the corporation sec_1_1502-34 provides that for purposes of sec_1_1502-1 through in determining the stock ownership of a member of the group in another corporation the issuing_corporation for purposes of determining the application of eg sec_351 in a consolidated_return_year there shall be included stock owned by all other members of the group in the issuing_corporation revrul_95_74 1995_2_cb_36 the relevant facts of revrul_95_74 are that a transferor owns a manufacturing business including the land upon which the business sits since that corporation acquired the land it has become polluted as a result of the manufacturing business for valid business reasons the corporation transfers the manufacturing business including the land to a newly-formed subsidiary in exchange for all of the stock of that subsidiary and the assumption by the subsidiary of the liabilities associated with the transferred assets including the environmental liabilities the transferor has no plan or intention to dispose_of or have the subsidiary issue any subsidiary stock revrul_95_74 noted that the contingent environmental liabilities had not been taken into account within the meaning of sec_357 by the transferor prior to the transfer consequently revrul_95_74 held that these liabilities are not included in determining whether the amount of liabilities assumed by the subsidiary exceeds the adjusted_basis of the property transferred by the transferor within the meaning of sec_357 in addition revrul_95_74 noted that any liabilities that are not included in the determination under sec_357 are also not included in the sec_358 determination of the transferor’s basis in the stock received in the sec_351 exchange therefore revrul_95_74 held that the transferor does not reduce its basis in its subsidiary stock by the amount of such liabilities analysis as a threshold matter we note that this case potentially raises the issue of whether a contingent_liability is the type of liability that is to be taken into account currently under sec_357 and sec_358 however because of the specific language of sec_357 and sec_358 as interpreted by revrul_95_74 c b we do not believe it is necessary to address this broader issue that is we will assume for purposes of the following discussion that such contingent_liability is the type of liability to be taken into account currently under sec_357 and sec_358 sec_351 provides that no gain_or_loss shall be recognized if property ie the cash from p and the sec_4 note and the sec_3 stock from sec_1 is transferred to a corporation ie sec_2 by members of a consolidated_group ie p and sec_1 solely in exchange for voting_stock in sec_2 and immediately_after_the_exchange p and sec_1 are of course if such liability is not taken into account currently then there is no argument that it can reduce basis currently in control of sec_2 as defined in sec_368 and sec_1_1502-34 for purposes of sec_351 sec_368 defines control as the ownership of at least of the outstanding voting_stock of the transferee corporation ie sec_2 for purposes of these two sections sec_1_1502-34 provides that any stock of sec_2 owned by the members of the p group are included in other words it is not necessary for any one member of the p group to meet the control requirement of sec_368 in this case of course p and sec_1 initially own all of the stock of sec_2 immediately_after_the_exchange therefore the p group satisfies the control requirement of sec_351 and sec_368 however p and sec_1 did not transfer property to sec_2 solely in exchange for the sec_2 stock because sec_2 also assumed the contingent tort liability therefore the transfer does not fit the literal terms of sec_351 however sec_357 provides that except as provided in sec_357 and c if the taxpayer ie sec_1 receives property ie the sec_2 stock which it would be permitted to receive under sec_351 without the recognition of gain if such property were the sole consideration and as part of the consideration another party to the transfer ie sec_2 assumes a liability of sec_1 ie the contingent tort liability then such assumption shall not be treated as money or other_property and shall not prevent the transfer from being within the provisions of sec_351 thus except as provided in sec_357 and c sec_1 would not recognize gain_or_loss on the transfer as a result of the assumption of the contingent tort liability by sec_2 if sec_351 and sec_357 applied sec_1's basis in the sec_2 stock would be determined under sec_358 sec_358 provides that a transferor’s basis in the stock received from the transferee in an exchange to which sec_351 applies is the same as the basis of the property surrendered reduced by the amount of any money received sec_358 provides that for purposes of sec_358 an assumption of liability shall be treated as money received by the transferor thus a transferor reduces its basis in the stock received from the transferee by the amount of any liability assumed in revrul_95_74 the service held that certain contingent liabilities had not been taken into account within the meaning of sec_357 by the transferor prior to the transfer thus such liabilities were excluded in determining whether the of course sec_1 subsequently sold all of its sec_2 stock to an unrelated party however even if the facts were to indicate that that sale should be taken into account in determining whether the sec_368 control requirement for the sec_351 exchange was satisfied p’s continuing ownership of its sec_2 common and voting preferred_stock appears to have assured that that requirement was satisfied amount of the liabilities assumed exceeded within the meaning of sec_357 the transferor’s basis in the transferred assets in addition such liabilities did not reduce the transferor’s basis sec_358 thus in this case if the rationale of revrul_95_74 applies sec_1 would not reduce the basis of its sec_2 stock by the amount of the contingent liabilities assumed by sec_2 this would be the case whether or not the contingent liabilities would absent sec_357 and sec_358 otherwise be considered liabilities for purposes of sec_357 and sec_358 however you note that revrul_95_74 does not apply if the transfer has no business_purpose as one line of attack you have suggested that the service apply sec_357 sec_357 provides that if taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption was made it appears that the principal purpose of the taxpayer with respect to the assumption described in sec_357 was a purpose to avoid federal_income_tax on the exchange or if not such a purpose was not a bona_fide business_purpose then such assumption shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange in this case whether either sec_357 or sec_357 applies is not determinative of whether a liability assumed will reduce the transferor’s basis in the stock of the transferee under sec_358 under sec_358 a transferor does not reduce its basis in the stock it receives by the amount of any liability excluded under sec_357 based on the policy reasons discussed later in this memo we interpret this provision as applying to a liability that could be excluded under sec_357 moreover sec_357 unlike sec_357 and sec_357 by virtue of sec_357 does not contain an exception for sec_357 thus even if sec_357 applied sec_1 would not be required to reduce the basis of its sec_2 stock by the amount of the contingent liabilities assumed consequently we do not believe that the application of sec_357 will cause sec_1 to reduce the basis of its sec_2 stock by any liabilities assumed in addition you have asked whether revrul_95_74 is distinguishable because it relied on an analysis of sec_357 in reaching its conclusion that such liabilities also do not reduce basis under sec_358 as noted above applying sec_357 in the instant case does not cause sec_1 to recognize any portion of such amount therefore you have asked whether sec_358 provides an independent rationale for reducing sec_1's basis in the sec_2 stock it is the position of the service as stated in revrul_95_74 that sec_357 and sec_358 operate on similar principles see also 68_tc_223 s rep no 95th cong 2d sess c b adding sec_357 to the code therefore it is not determinative that in this case sec_357 is not applicable in in adding sec_357 to sec_357 congress in the legislative_history cited above expressly approved of focht focht had held that an obligation should not be treated as a liability under sec_357 and sec_358 to the extent its payment would have been deductible if made by the transferor the tax_court further held that under sec_358 deductible liabilities are excluded in determining the transferor's basis in stock received as part of the exchange more generally the legislative_history of sec_351 indicates that congress viewed incorporation exchanges as merely changes in form and intended to enact sec_351 to eliminate impediments to business readjustments by making incorporations tax free s rep no 68th cong 1st sess h_r rep no 67th cong 1st sess sec_357 and sec_358 now provide that a corporation's assumption of a liability that if paid would give rise to a deduction shall neither be taken into account under sec_357 nor diminish the shareholder's basis under sec_358 the first holding in revrul_95_74 applied the logic of sec_357 and sec_358 to any liability which had not yet given rise to a deduction or to basis--a larger sphere than the liabilities covered by sec_357 nothing in focht or in the legislative_history or in logic suggests that the holding of the revenue_ruling as regards sec_358 is not fully applicable in a case where sec_357 happens not to apply because assumed_liabilities do not exceed basis nothing in logic suggests that a shareholder gets a lower basis in his stock just because liabilities do not exceed basis especially when if he had realized gain it would be insulated anyway from tax by revrul_95_74 also the result dictated by the logic of revrul_95_74 makes technical sense suppose individual a owns a building with a basis and value of dollar_figure but burdened by a contingent environmental liability reasonably valued at dollar_figure in other words a will very likely lose his entire investment if he waited for the liability to become non-contingent he could take a dollar_figure deduction instead he contributes the building to his controlled_corporation which also assumes the contingent_liability thereafter the liability becomes non-contingent sec_357 did not apply because liabilities did not exceed basis the corporation's paying the liability wipe sec_3 for a further discussion of this issue please read the legal memorandum written in support of revrul_95_74 which we have attached to this memorandum out his equity thus he should get a dollar_figure tax_benefit had he continued to owe the liability personally that benefit would have come in the form of a deduction he ultimately gets the appropriate dollar_figure tax_benefit because pursuant to revrul_95_74 sec_358 does not operate to reduce his dollar_figure stock basis instead he ultimately gets a dollar_figure stock loss were his stock basis reduced by the contingent_liability to dollar_figure he would never get the dollar_figure tax_benefit to which he is entitled the taxpayer in the fsa has abused the rules but sec_358 a section that does not inquire into taxpayer intent is not the means of correcting that the legislative_history and revrul_95_74 preclude that alternatively we recommend that you consider arguing that the transfer of property by p and sec_1 to sec_2 followed by sec_1's sale of the sec_2 stock does not satisfy the business_purpose requirement of sec_351 courts have hinted at the concept of a business_purpose requirement in sec_351 repeatedly opinions discussing other sec_351 issues often indicate that the taxpayer had a valid business_purpose for the transaction in question see 490_f2d_1172 3d cir cert_denied 419_us_826 714_f2d_977 9th cir perhaps the most thorough judicial exploration of the business_purpose doctrine in sec_351 is in 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir in caruth the court explains that sec_351 is tied very closely to the reorganization provisions and reasons that the doctrines applicable there are equally valid for capital contributions under caruth the business_purpose requirement for sec_351 transactions appears to be the same as the business_purpose requirement for acquisitive reorganizations generally sec_351 will apply to a transaction if the taxpayer has a valid business_purpose for the transaction other than tax savings see 714_f2d_977 9th cir revrul_60_331 1960_2_cb_189 in this case p and sec_1 will probably argue that the business_purpose for the transfer of the cash sec_3 stock and sec_4 note in exchange for sec_2 stock and the assumption of the contingent tort liabilities was to isolate such liabilities in a separate corporation however sec_1 sold the sec_2 stock several months after this transfer the loss that sec_1 recognized offset a capital_gain p recognized several months prior to the transfer in that case sec_1 may not be able to articulate a reason for selling such stock other than to recognize a capital_loss to offset that gain in other words the service may be able to argue that sec_1's sale of its sec_2 stock is inconsistent with the stated business_purpose for the transfer to sec_2 if the transfer does not qualify under sec_351 then it would be treated as a taxable_exchange under sec_1001 in that case but for the application of certain provisions of sec_1_1502-13 sec_1 might be entitled to recognize its loss arising from the transfer in the next section of this letter we explain under what circumstances sec_1 may deduct the loss consolidated_return_regulations law sec_1_1502-13 a in general-- purpose this section provides rules for taking into account items of income gain deduction and loss of members from intercompany_transactions the purpose of this section is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability b definitions for purposes of this section- intercompany transactions-- i in general an intercompany_transaction is a transaction between corporations that are members of the same consolidated_group immediately after the transaction s is the member transferring property or providing services and b is the member receiving the property or services intercompany_transactions include a s's sale of property or other transfer such as an exchange or contribution to b whether or not gain_or_loss is recognized intercompany items-- i in general s's income gain deduction and loss from an intercompany_transaction are its intercompany items for example s's gain the field believes that even if the contingent liabilities sec_2 assumed were included in the amount_realized under sec_1001 because sec_351 did not apply sec_1 would have realized a loss on its exchange with sec_2 we assume that is the case but note that i the numbers in the case do not self-evidently support that conclusion and ii the appeals officer has informally indicated that the taxpayer contends that if the assumed contingent liabilities were included in the amount_realized then it would have had a gain if sec_1001 applied however even if the taxpayer realized a nominal amount of gain and even if the service were able to invoke sec_357 that section would trigger recognition of gain only to the extent of that nominal amount from the sale of property to b is intercompany gain an item is an intercompany_item whether it is directly or indirectly from an intercompany_transaction corresponding items-- i in general b's income gain deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items for example if b pays rent to s b's deduction for the rent is a corresponding deduction if b buys property from s and sells it to a nonmember b's gain_or_loss from the sale to the nonmember is a corresponding gain_or_loss emphasis supplied alternatively if b recovers the cost of the property through depreciation b's depreciation_deductions are corresponding deductions an item is a corresponding_item whether it is directly or indirectly from an intercompany_transaction or from property acquired in an intercompany_transaction recomputed corresponding items the recomputed_corresponding_item is the corresponding_item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction were between those divisions for example if s sells property with a dollar_figure basis to b for dollar_figure and b later sells the property to a nonmember for dollar_figure b's corresponding_item is its dollar_figure loss and the recomputed_corresponding_item is dollar_figure of gain determined by comparing the dollar_figure sales_price with the dollar_figure basis the property would have if s and b were divisions of a single corporation although neither s nor b actually takes the recomputed_corresponding_item into account it is computed as if b did take it into account based on reasonable and consistently applied assumptions including any provision of the internal_revenue_code or regulations that would affect its timing or attributes c matching_rule for each consolidated_return_year b's corresponding items and s's intercompany items are taken into account under the following rules timing- ii s's items s takes its intercompany_item into account to reflect the difference for the year between b's corresponding_item taken into account and the recomputed_corresponding_item d acceleration rule s's intercompany items and b's corresponding items are taken into account under this paragraph d to the extent they cannot be taken into account to produce the effect of treating s and b as divisions of a single corporation for this purpose the following rules apply s's items-- i timing s takes its intercompany items into account to the extent they cannot be taken into account to produce the effect of treating s and b as divisions of a single corporation the items are taken into account immediately before it first becomes impossible to achieve this effect for this purpose the effect cannot be achieved- a to the extent an intercompany_item or corresponding_item will not be taken into account in determining the group's consolidated_taxable_income or consolidated_tax_liability under the matching_rule for example if s or b becomes a nonmember or if s's intercompany_item is no longer reflected in the difference between b's basis or an amount equivalent to basis in property and the basis or equivalent amount the property would have if s and b were divisions of a single corporation or b to the extent a nonmember reflects directly or indirectly any aspect of the intercompany_transaction eg if b's cost_basis in property purchased from s is reflected by a nonmember under sec_362 following a sec_351 transaction analysis if sec_351 does not apply then sec_1 would recognize gain_or_loss under sec_1001 upon the sale of the sec_3 stock and sec_4 note to sec_2 the first sale sec_1 would determine the amount of its gain_or_loss from the first sale by subtracting its basis in the property sold dollar_figurej from the value of the consideration it received the sec_2 stock we do not know what value sec_1 and sec_2 might assign to such stock because sec_1 and sec_2 are affiliated any value they assign to the sec_2 stock can not be presumed to reflect the fair_market_value of that stock however several months after the first sale sec_1 sold the sec_2 stock to unrelated parties for dollar_figurei the second sale if there was no substantial change in the circumstances of sec_2 during this period then the service has a reasonable argument that dollar_figurei also represents the fair_market_value of the sec_2 stock at the time of the first sale in that case dollar_figurei also represents sec_1's basis in the sec_2 stock for purposes of the first sale sec_1_1001-1 consequently sec_1 would recognize a loss on the first sale the first sale would be an intercompany_transaction sec_1 b i sec_1's loss would be an intercompany_item sec_1 b i however as long as the property sold by sec_1 to sec_2 remains in sec_2 and sec_2 remains a member of the group there is no provision in sec_1_1502-13 which would allow s to claim the loss upon the sale of such property sec_1_1502-13 thus the second sale would not allow sec_1 to take into account currently any portion of its intercompany_item attributable to the loss with respect to the second sale as noted above sec_1 has a basis in the sec_2 stock of dollar_figurei which is equal to the amount that the unrelated buyers paid for such stock consequently sec_1 would not recognize any gain_or_loss as a result of this sale case development hazards and other considerations acm partnership v commissioner 3d cir suggests two other possible routes of attack on the group’s claimed loss on sec_1's sale of its sec_2 stock to the unrelated parties first the third circuit noted the supreme court case 364_us_361 in knetsch the taxpayer had purchased annuity savings bonds from an insurance_company borrowed virtually their entire value against them made payments back to the insurance_company and characterized those payments as deductible_interest because the borrowing against the bonds had reduced their value to a mere pittance leaving the taxpayer with nothing of value apart from tax deductions the supreme court concluded that the net effect of the transfers between the taxpayer and the insurance_company amounted only to a payment of a fee for providing the facade of ‘loans’ whereby the taxpayers sought to reduce their taxes and therefore could not be characterized as payment of interest on a debt knetsch pincite we recommend assuming the value of the sec_2 stock is dollar_figurei then substantially_all of that amount also represents sec_2's basis in the sec_4 note because a small portion of that amount would be allocated to the sec_3 stock any payments on the note that constitute repayment of principal as opposed to payment of interest in excess of dollar_figurei would result in income to sec_2 as a corresponding_item under sec_1_1502-13 and an equal offsetting amount of loss to sec_1 however see also sec_1_1502-13 relating to the treatment of intercompany obligations the second route of attack suggested by acm is an alternative argument that the service made at the trial level see footnote of the third circuit acm opinion the service argued that the tax consequences of the transaction must be disregarded because acm’s partnership structure artificially ‘bifurcat ed the tax consequences of the transaction’ by allocating taxable gains to a foreign_partner and offsetting tax losses to a taxpayer in a manner which the relevant statue and regulations did not intend in this case the abuse is that by means of the sec_351 exchange and sec_1's subsequent sale of its sec_2 stock the taxpayer has attempted to turn a liability not currently deductible because it is contingent into a currently deductible loss those steps also abuse a second rule the sec_461 economic_performance requirement under which a deduction generally is not allowed until the liability in question is actually paid the tort liabilities here had not been paid when sec_1 claimed the loss in connection with this argument you may want to request field_service_advice from cc dom fs it a if you have any further questions please call deborah a butler assistant chief_counsel by steven j hankin steven j hankin chief corporate branch cc
